Case 2:18-cv-00738-KM-MAH Document 67 Filed 11/19/18 Page 1 of 2 PageID: 547

                The Marlborough Law Firm, P.C.
                445 Broad Hollow Road, Suite 400   Phone: (212) 991-8960
                Melville, New York 11747           Fax:(212) 991-8952
                                                   chris@marlboroughlawfirm.com



                                               November 19, 2018


Sent via ECF
The Honorable Magistrate Judge Michael A. Hammer
United States District Court District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101


      Re:   Espinal, et al. v. Pogoriler, et al.
            Docket No.: 2:18-cv-00738-KM-MAH

Dear Judge Hammer:
This office represents Plaintiffs in the above-referenced matter. I submit
this joint status letter on behalf of all parties who have appeared in this
action, including Defendant Leonid Pogoriler and the companies that he
operates (the “Pogoriler Defendants”) in response to the Court’s Order
dated November 12, 2018. (ECF No. 66).
On October 22, 2018, Judge McNulty issued a Decision and Order denying
Plaintiffs’ motion for approval of the FLSA settlement between them and the
Pogoriler Defendants. (ECF No. 64). While the Pogoriler Defendants had
been dismissed without prejudice from the litigation, as a result of the
Court’s decision, Plaintiffs intend to bring the Pogoriler Defendants back
into the case.
The parties have agreed that Plaintiffs will file an amendment to the
Complaint on or before December 4, 2018.
The parties have further agreed that each of the named Defendants will file
their response to the Complaint on or before January 9, 2019.
The parties seek to explore a resolution to the action prior to any additional
motion practice or discovery. Therefore, the parties request that the Court
schedule a settlement conference before Your Honor at the Court’s
convenience.
Case 2:18-cv-00738-KM-MAH Document 67 Filed 11/19/18 Page 2 of 2 PageID: 548
Page 2

The parties jointly thank the Court in advance for its consideration of this
request.


                                          Respectfully submitted,




                                          Christopher Marlborough
